PER CURIAM.
Petitioner, who is charged with aggravated assault with a firearm, seeks certio-rari review of the trial court’s denial of his public defender’s motion to withdraw. The motion to withdraw asserted a conflict of interest based upon the public defender’s prior representation of the alleged victim of the assault on a felony drug possession charge and two violations of probation. We grant the petition and quash the trial court’s order of May 26, 2000 denying the public defender’s motion to withdraw. See Douglas v. State, 758 *942So.2d 1285 (Fla. 4th DCA 2000); Valle v. State, 763 So.2d 1175 (Fla. 4th DCA 2000); Hope v. State, 654 So.2d 639 (Fla. 4th DCA 1995).
KLEIN, STEVENSON and TAYLOR, JJ., concur.